EXHIBIT 10.4

 
[celogo2011.jpg]


 
Restrictive Covenant Agreement


Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer”), and
James S. Alder, his/her heirs, executors, administrators, successors, and
assigns (“Executive”), agree that:


1.  
Last Day of Employment (“Departure Date”). Executive is retiring and the last
day of employment with Celanese is: October 31, 2011.



2.  
Non-competition/Non-solicitation.  Executive acknowledges and recognizes the
highly competitive nature of the business of the Employer. Without the express
written permission of the Employer, for a period of two (2) years, following the
Departure Date (the “Restricted Period”), Executive acknowledges and agrees that
he/she will not: (i) directly or indirectly solicit sales of like products
similar to those produced or sold by the Employer; (ii) directly engage or
become employed in a function with like responsibilities as at the Employer with
any business that competes with the business of the Employer, including but not
limited to: direct sales, marketing, or manufacturing research and development
or product development for a producer of products similar to those produced or
licensed by the Employer; or (iii) for a period of two (2) years from the
departure date, directly or indirectly solicit or hire employees of the Employer
for employment. Provided however, that nothing in this provision shall restrict
Executive from owning solely as an investment, publicly traded securities of any
company which is engaged in the business of the Employer, if Executive (i) is
not a controlling person of, or a member of a group which controls; and (ii)
does not, directly or indirectly, own 5% or more of any class of securities of
any such company.



3.  
Confidentiality. Executive and Employer agree not to disclose any information
regarding the existence or substance of this Agreement, except to his spouse,
tax advisor, and an attorney with whom Executive chooses to consult regarding
his consideration of this Agreement.



Executive agrees and recognizes that any knowledge or information of any type
whatsoever of a confidential nature relating to the business of the Employer or
any of its subsidiaries, divisions or affiliates, including, without limitation,
all types of trade secrets, client lists or information, Executive lists or
information, information regarding product development, marketing plans,
management organization, operating policies or manuals, performance results,
business plans, financial records, or other financial, commercial, business or
technical information (collectively “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Employer at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Executive.
Executive further agrees not to divulge to anyone (other than the Employer or
any persons employed or designated by the Employer), publish or make use of any
such Confidential Information without the prior written consent of the Employer,
except by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency.




4.  
Future Cooperation after Departure Date.  After departure, Executive agrees to
make       reasonable efforts to assist the Employer including but not limited
to: assisting with transition duties, assisting with issues that arise after
departure of employment and assisting with the defense or prosecution of any
lawsuit or claim.  This includes but is not limited to responding to telephone
calls, providing deposition testimony, attending hearings and testifying on
behalf of the Employer.  The Company will reimburse Executive for reasonable
time and expenses in connection with any future cooperation after the Departure
Date.  Time and expenses can include loss of pay or using vacation time at a
future employer.  The Employer shall reimburse the Executive within 30 days of
remittance by Executive to the Employer of such time and expenses incurred, but
in no event later than the end of the Executive’s tax year following the tax
year in which the Executive incurs such time and expenses and such reimbursement
obligation shall remain in effect for five years and the amount of expenses
eligible for reimbursement hereunder during Executive’s tax year will not affect
the expenses eligible for reimbursement in any other tax year.



5.  
Consideration. Each separate installment under this Agreement shall be treated
as a separate payment for purposes of determining whether such payment is
subject to or exempt from compliance with the requirements of Section 409A of
the Internal Revenue Service Code. In consideration for signing this Agreement
and compliance with the promises made herein, Employer and Executive agree:



a.  
Long Term Equity Awards. The Employer will fulfill its obligations to Executive
pursuant to the terms of the outstanding equity award agreements. The Employer
and Executive agree that the specific equity awards for which the Executive is
eligible are set forth on Exhibit A. The Employer further agrees that

i.  
The Executive shall be entitled to receive a pro rata portion of all outstanding
time-vesting and performance-vesting Restricted Stock Units (RSUs), determined
by the Departure Date, with the remaining portion being forfeited, and with such
pro rata portion to vest and settle as of the original vesting dates, subject to
any performance adjustments and hold requirements specified in such awards, and

ii.  
The Executive shall be entitled to continued vesting of the Executives October
2010 stock option award, and shall be entitled to exercise stock options from
the applicable vesting date through the stated award expiration date, subject
to  hold requirements. The terms of all remaining stock option awards are
unaffected by this agreement.



b.  
Company Benefit Plans. Healthcare & dental coverage and all other normal company
programs (e.g. life insurance, LTD, 401K contributions, etc.) will continue
until the last day of the month in which Executive departs, according to their
current health & dental plan elections.



c.  
 Pension & Retiree Health Care Plan. If Executive is eligible, the Employer will
fulfill its obligations according to the terms of the respective Plans.



d.  
 Voluntary Resignation. Executive agrees to voluntarily resign from the Employer
effective on the Departure Date.  Effective as of the close of business on such
Departure Date, Executive will resign from all positions he holds as a corporate
officer of the Company and subsidiaries and Affiliates (including without
limitation any positions as an officer, executive and/or director), and from all
positions held on behalf of the Company (e.g., external board memberships, joint
venture boards, internal committee positions).



e.  
 Return of Company Property. Executive will surrender to Employer on the
Departure Date, all company materials, including, if applicable, but not limited
to his/her company car, laptop computer, phone, credit card, calling cards,
etc.  Executive will be responsible for resolving any outstanding balances on
the company credit card.



6.  
No Consideration Absent Execution of this Agreement. Executive understands and
agrees that he/she would not receive the consideration specified in Paragraph
“2” above, except for the execution of this Agreement and General Release and
the fulfillment of the promises contained herein.



7.  
General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law the Employer of and from
any and all claims, known and unknown, asserted and unasserted, Executive has or
may have against Employer as of the date of execution of this Agreement and
General Release, including, but not limited to, any alleged violation of:



·  
Title VII of the Civil Rights Act of 1964, as amended;

·  
The Civil Rights Act of 1991;

·  
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

·  
The Employee Retirement Income Security Act of 1974, as amended;

·  
The Immigration Reform and Control Act, as amended;

·  
The Americans with Disabilities Act of 1990, as amended;

·  
The Age Discrimination in Employment Act of 1967, as amended;

·  
The Workers Adjustment and Retraining Notification Act, as amended;

·  
The Occupational Safety and Health Act, as amended;

·  
The Wall Street Reform Act of 2010 (Dodd-Frank)

·  
The Family Medical Leave Act of 1993

·  
The Sarbanes-Oxley Act of 2002;

·  
The Texas Civil Rights Act, as amended;

·  
The Texas Minimum Wage Law, as amended;

·  
Equal Pay Law for Texas, as amended;

·  
Any other federal, state or local civil or human rights law, including but not
limited to any other local, state or federal law, regulation or ordinance in
Texas, or any law, regulation or ordinance of a foreign country, including but
not limited to the People’s Republic of China, Federal Republic of Germany and
the United Kingdom.

·  
Any public policy, contract, tort, or common law.

·  
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



8.  
Affirmations. Executive affirms that he/she has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), or a charge or complaint under the Wall Street Reform Act
of 2010 subject to the restriction, that if any such charge or complaint is
filed, Executive agrees not to violate the confidentiality provisions of this
Agreement and Executive further agrees and covenants that should he/she or any
other person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge or claim with the EEOC, the Securities and
Exchange Commission (“SEC”), any other governmental body, civil action, suit or
legal proceeding against the Employer involving any matter occurring at any time
in the past, Executive will not seek or accept any personal relief (including,
but not limited to, monetary award, recovery, relief or settlement) in such
charge, civil action, suit or proceeding.



Executive further affirms that he/she has reported all hours worked as of the
date of this         Agreement and has been paid and/or has received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which he/she may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to him/her,
except       as provided in this Agreement and General Release. Executive
furthermore affirms that he/she has no known workplace injuries or occupational
diseases.


9.  
Governing Law and Interpretation. This Agreement shall be governed and conformed
in accordance with the laws of the state in which Executive was employed on the
Departure Date without regard to its conflict of laws provision.  In the event
the Executive or Employer breaches any provision of this Agreement, Executive
and Employer affirm that either may institute an action to specifically enforce
any term or terms of this Agreement.  Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect.



10.  
Nonadmission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.



11.  
Non-Disparagement.  Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Employer, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Employer’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his/ her
reputation and/or business.



12.  
Injunctive Relief. Executive agrees and acknowledges that the Employer will be
irreparably harmed by any breach, or threatened breach by him of this Agreement
and that monetary damages would be grossly inadequate. Accordingly, he agrees
that in the event of a breach, or threatened breach by him of this Agreement the
Employer shall be entitled to apply for immediate injunctive or other
preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.



13.  
Review Period. Executive is hereby advised that he/she has up to forty-five (45)
calendar days to review this Agreement and to consult with an attorney prior to
execution of this Agreement. Executive agrees that any modifications, material
or otherwise, made to this Agreement do not restart or affect in any manner the
original forty-five (45) calendar day consideration period.



14.  
Revocation Period. In the event that Executive elects to sign and return to the
Employer a copy of their Agreement, he/she has a period of seven (7) days (the
“Revocation Period”) following the date of such return to revoke this Agreement,
which revocation must be in writing and delivered to the Employer within the
Revocation Period. This Agreement will not be effective or enforceable until the
expiration of the Revocation Period.



15.  
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.



16.  
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Employer to the
Executive. Executive acknowledges that he/she has not relied on any
representations, promises, or agreements of any kind made to him/her in
connection with the decision to accept this Agreement, except for those set
forth in this Agreement. Notwithstanding the foregoing, it is expressly
understood and agreed that the Equity Agreements and the Long Term Incentive
Award Claw Back Agreement executed by Executive shall remain in full force and
effect, except as such Equity Agreements are modified by this Agreement.



17.  
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH “5” ABOVE, EXECUTIVE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE/SHE HAS OR MIGHT HAVE
AGAINST EMPLOYER.



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:
 
 

     Celanese Corporation    
By:/S/ James S. Alder
 
By:  /S/ David N. Weidman
       
Date:  September 7, 2011
Date:  September 7, 2011                  

 
 
 
 

--------------------------------------------------------------------------------

 
[celogo2011.jpg]
EXHIBIT A
 



 
2009 Restricted Stock Units
     
Vesting Period
Target Award
Prorated Amount
Timing of Payment
2009 Performance RSU Award: (1)
     
12/2/2009 - 9/30/2012
16,000
10,824
Oct. 2012
2009 Time Vested RSUs: (2)
     
10/1/2009 - 10/1/2012
6,400
4,445
Oct. 2012
       
2010 Restricted Stock Units
     
Vesting Period
Target Award
Prorated Amount
Timing of Payment
2010 Performance RSU Award: (3)
     
12/1/2010 - 9/30/2013
17,890
5,788
Oct. 2013
2010 Time Vested RSUs: (4)
     
10/1/2010 - 10/1/2012
2,684
1,454
Oct. 2012
10/1/2010 - 10/1/2013
3,578
1,293
Oct. 2013
       
2010 Stock Options (5)
     
Grant Date
Options Granted
Prorated Amount
Exercisable until:
10/1/2010 - 10/1/2012
4,757
4,757
10/1/2017
10/1/2010 - 10/1/2013
4,757
4,757
10/1/2017
10/1/2010 - 10/1/2014
4,759
4,759
10/1/2017
 
Treatment of outstanding awards:
(1)  2009 PRSUs – pro rate on termination date and distribute on original
vesting date (October 2012) as adjusted for performance
(2)  2009 Time RSUs - pro rate on termination date and distribute on original
vesting dates (October 2012)

(3)  2010 PRSUs - pro rate on termination date and distribute on original
vesting date (October 2013) subject to holding requirement (7-years from grant
date per agreement)
(4)  2010 Time RSUs - pro rate on termination date and distribute on original
vesting date (October 2012 and October 2013) subject to holding requirement
(7-years from grant date per agreement)

(5) Outstanding stock options will be exercisable to the extent described in the
Award Agreement and subject to holding requirement (1-year from the date of
exercise)
 
 
 
 
           

